DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12, 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (Pub. No. US 2018/0038351) in view of Ref. A (FR1151858A).
As to claim 10, Jacobsen discloses a wind turbine (¶0002) comprising: 
a tower (¶0008); 
a nacelle 110 (fig. 1) located on a top of the tower 120 (fig. 1; ¶0010); 
at least one electric cable 127 (fig. 8) disposed within the tower; and
at least one cooling fan 121, 123 (fig. 8); 
wherein: 
the at least one cooling fan is configured to drive a circulation of air within the wind turbine to cool the at least one electric cable (fig. 8 shows cooling air 122; ¶0076); or 
the at least one cooling fan is configured to increase an airflow through the tower, wherein at least two openings enable air to enter (fig. 8; ¶0076) and to leave an interior of the wind turbine tower (fig. 1; ¶0061-0063), thereby cooling the at least one electric cable.  
However, Jacobsen does not disclose the at least one electric cable comprising 
at least one cooling element to cool the electric cable, wherein the at least one cooling element protrudes from a surface of the electric cable.
Ref. A discloses at least one electric cable 1 (fig. 1-3) comprising 
at least one cooling element 3-5 (figs. 1-3) to cool the electric cable, wherein the at least one cooling element protrudes from a surface of the electric cable (figs. 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrical cable of Jacobsen have at least one cooling element to cool the electrical cable, wherein the at least one cooling element protrudes from a surface of the electrical cable as similarly taught by Ref. A in order to significantly improve the cable cooling conditions, thereby allowing for higher intensity current.  
As to claim 11, Jacobsen in view of Ref. A discloses that the at least one cooling element is a fin (figs. 1-3).  
As to claim 12, Jacobsen in view of Ref. A discloses several annular fins (figs. 1-2) as cooling elements, extending, at least partially, along a circumference of the electric cable.  
As to claim 14, Jacobsen in view of Ref. A discloses that the at least one cooling element is a helical, circumferential fin which extends along a periphery of the electric cable (fig. 1).  
As to claim 15, Jacobsen in view of Ref. A discloses that the at least one cooling element is part of or attached to a metallic sheath 2 of the electric cable (see pg. 1 lines 31-32).  
As to claim 17, Jacobsen in view of Ref. A discloses that the at least one cooling element consists of metal (pg. 1 lines 33-36).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (Pub. No. US 2018/0038351) and Ref. A (FR1151858A) as applied to claim 12 above, and further in view of Cleveland (Patent No. US 3,621,108).
As to claim 13, Jacobsen in view of Ref. A does not disclose that a distance between two adjacent of the several annular fins is between 1mm and 100mm.
Cleveland discloses a plurality of heat-conducting fins disposed on various types of electrical conductors, wherein the fins can be axially spaced or spaced at discrete distances (col. 4 line 55 — col. 5 line 4).
It would been obvious to one of ordinary skill in the art at the time the invention was made to have the distance between two adjacent fins be between 1mm and 100mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It has also been held that discovering an optimum value of a result-effective variable (e.g., distance between adjacent fins in order to adjust heat dissipation along the cable, see Cleveland col. 4 line 55 — col. 5 line 4) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (Pub. No. US 2018/0038351) and Ref. A (FR1151858A) as applied to claim 15 above, and further in view of Jung et al. (Pub. No. US 2020/0185 123).
As to claim 16, Jacobsen in view of Ref. A does not disclose that the metallic sheath is covered by an anti-corrosion sheath forming the surface of the electric cable.
Jung discloses a metal sheath having an anticorrosion compound applied to the surface (40038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metallic sheath of Jacobsen in view of Ref. A be covered by an anti- corrosion sheath as similarly taught by Jung in order to protect the cable from corrosion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847